DETAILED ACTION
Claims 1-20 are pending in this application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/11/2020, 07/20/2020, 12/30/2020, 03/26/2021, and 09/10/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-16 and 18-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter as being directed to an abstract idea without being integrating into practical application or significantly more.

Regarding claims 1 and 16, claims 1 and 16 are rejected under 35 USC 101 because the claims are/is directed to an abstract idea without being integrated into a practical application nor being significantly more.
It’s noted that the claims recite additional elements (i.e., user equipment [claim 1], manager(s), [claim 16]). However, said additional elements are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function “determining [] potential disengagement by the user, determining, [], a passive engagement by the user and maintaining the authenticated state” such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are not integrated into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As mentioned above, although the claims recite additional elements, said elements taken individually or as a combination, do not result in the claim amounting to significantly more than the abstract idea because as the additional elements perform generic computer determining [] potential disengagement by the user, determining, [], a passive engagement by the user and maintaining the authenticated state functions routinely used in information technology field. None of the steps recited in claims 1 and 16 transform the nature of the claim into patent-eligible subject matter. As a result, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a user equipment [claim 1] or manager(s) [claim 16] to perform “determining [] potential disengagement by the user, determining, [], a passive engagement by the user and maintaining the authenticated state,” steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
 Regarding claims 2-5, 7-15, 18-20 are also rejected under 35 U.S.C 101 as being directed to non-statutory subject matter for the same reasons addressed above as the claims are directed to abstract idea without being integrated into a practical application nor being significantly more.

Claims 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as being directed to software per se.
Regarding claim 16, claim 16 is directed to an apparatus however, the claimed apparatus does not positively recite any hardware embodiments. As recited in the body of the claims, the claimed apparatus comprises “at least one of a radar manager, a movement manager and a state manager.” 
Applicant's specification does not provide a clear definition of what a radar manager, movement manager and a state manager are. 
As the body of the claim does not positively recite any hardware embodiment, the
claim is directed to non-statutory subject matter. The nominal recitation of
an apparatus in the preamble with an absence of a hardware element in the body
of the claim fails to make the claim statutory under 35 USC 101. See Am. Med. Sys., Inc
v. Biolitec, Inc., 618 F.3d 1354, 1358 (Fed. Cir. 2010). The Examiner respectfully suggests that the claim be further amended to positively recites at least one
hardware element within the body of the claim to make the claim statutory subject
matter under 35 U.S.C. 101.
Claims 17-20 are also rejected based on the dependency of claim 16. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 16 is directed to a system claim. However, the body of the claim is not recited any embodiments; 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 7-8, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nair et al (“Nair,” US 20200204541) and further in view of Scott et al (“Scott,” US 20170289766). 

Regarding claim 1, Nair discloses a method comprising:
determining, during an authenticated state of a user equipment, 
the authenticated state permitting access by the user of data, (Nair, [0039] & [0049] describe a state of being authenticated)
applications, (Nair, [0031], applications)
functions, (Nair, [0015], functions)
accounts, (Nair, [0017], access an account)
or components of the user equipment; (Nair, [0031], radar detection components)
(Nair, [0019] a service provider, application or another user may generate and transmit an authentication request to the user that may include some query for the user to perform one or more actions or gestures. The user may perform the actions or gestures in response to the query, which may be detected by the radar component and processed to determine whether to authenticate the user) and
responsive to the determination of the passive engagement by the user with the user equipment, maintaining the authenticated state (Nair, [0089], describes response to the determination of the passive engagement by the user with the user equipment, maintaining the authenticated state by requiring a retest where the user has to re-perform the gesture/motion and/or may generate and output a new authentication challenge to perform some other or additional gesture or motion). 
Nair fails to explicitly disclose a potential disengagement by the user of the user equipment. 
However, in an analogous art, Scott discloses a potential disengagement by the user of the user equipment, (Scott, [0050] describe a potential disengagement by the user of the device). 
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Scott with the method and system of Nair to include a potential disengagement by the user of the user equipment. One would have been motivated to detect user presence and distance from a reference point and tailor an experience based on distance (Scott, [0016]).  

Regarding claim 2, Nair and Scott discloses the method of claim 1. 
Nair further discloses wherein the authenticated state permits access by the user to the data, (Nair, [0039] & [0049] describe a state of being authenticated)
the applications, (Nair, [0031], applications)
the functions, (Nair, [0015], functions)
at least one of the accounts, (Nair, [0017], access an account)
and at least one of the components of the user equipment, (Nair, [0031], radar detection components)

Regarding claim 7, Nair and Scott disclose the method of claim 1. 
Nair further discloses wherein determining passive engagement by the user determines, based on the radar data, that a hand of the user is holding the user equipment at an orientation at which a display of the user equipment is maintained, (Nair, [0015], [0021], [0034] & [0035] describe based on radar data that a hand of the user is holding the device at an orientation at which a display of the device is maintained). 

Regarding claim 8, Nair and Scott disclose the method of claim 1. 
Nair further discloses wherein determining passive engagement by the user of the user equipment determines, based on the radar data, that the user is oriented toward or looking toward the user equipment, (Nair, [0015], [0034]-[0035], 102, 110, 120, FIG 2B describes determining passive engagement by the user of the device, based on the radar data that the user is looking toward the device)

Regarding claim 16, Nair discloses an apparatus configured to:
determine, during an authenticated state of the apparatus and by at least one of a radar manager, (Nair, [0039] & [0049] describe a state of being authenticated; [0019], radar component [radar manager]; [0086] controller [manager])
a movement manager, (Nair, [0014], [0038] & [0043] movements; [0086] controller [manager])
and a state manager, (Nair, [0039] & [0049] describe a state of being authenticated; [0086] controller [manager]))
the authenticated state permitting access by the user of data, (Nair, [0039] & [0049] describe a state of being authenticated)
applications, (Nair, [0031], applications)
functions, (Nair, [0015], functions)
accounts, (Nair, [0017], access an account) or 
components of the apparatus; (Nair, [0031], radar detection components)
determine, based on radar data (Nair, [0013]-[0019] describes determining based on radar data)
and by the radar manager, (Nair, [0031], radar detection component; [0086] controller [manager])
(Nair, [0019] a service provider, application or another user may generate and transmit an authentication request to the user that may include some query for the user to perform one or more actions or gestures. The user may perform the actions or gestures in response to the query, which may be detected by the radar component and processed to determine whether to authenticate the user) and
responsive to the determination of the passive engagement by the user with the apparatus, maintain the authenticated state, (Nair, [0089], describes response to the determination of the passive engagement by the user with the user equipment, maintaining the authenticated state by requiring a retest where the user has to re-perform the gesture/motion and/or may generate and output a new authentication challenge to perform some other or additional gesture or motion).
Nair fails to explicitly disclose a potential disengagement by the user of the apparatus. 
However, in an analogous art, Scott discloses a potential disengagement by the user of the apparatus (Scott, [0050] describe a potential disengagement by the user of the device). 
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Scott with the method and system of Nair to include a potential disengagement by the user of the user equipment. One would have been motivated to detect user presence and distance from a reference point and tailor an experience based on distance (Scott, [0016]).  

Regarding claim 20, Nair and Scott disclose the apparatus of claim 16.
Scott further discloses further configured to determine, based on the radar data or later-received radar data, an intent to engage of a non-user or a presence of the non-user and, responsive to the determination of the intent to engage of the non-user or the presence of the non-user, ceasing to maintain the authenticated state (Scott, [0047], [0050], [0058] and [0084], describes based on the radar data, presence of the non-user and responsive to the determination of the presence of the non-user, ceasing to maintain an authenticated state).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Scott with the method and system of Nair to include further configured to determine, based on the radar data or later-received radar data, an intent to engage of a non-user or a presence of the non-user and, responsive to the determination of the intent to engage of the non-user or the presence of the non-user, ceasing to maintain the authenticated state. One would have been motivated to detect user presence and distance from a reference point and tailor an experience based on distance (Scott, [0016]).  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nair et al (“Nair,” US 20200204541) in view of Scott et al (“Scott,” US 20170289766) and further in view of Robinson et al (“Robinson,” US 20190286806). 

Regarding claim 3, Nair and Scott disclose the method of claim 1. 

However, in an analogous art, Robinson discloses further comprising determining that an inactivity time period has expired and wherein determining the potential disengagement is based on the determination that the inactivity time period has expired, (Robinson, [0276] describes determining an inactivity time period has expired and wherein the determining the locking [disengagement] is based on determination that the inactivity time period has expired) 
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Robinson with
the method and system of Nair and Scott to include further comprising determining that an inactivity time period has expired and wherein determining the potential disengagement is based on the determination that the inactivity time period has expired. One would have been motivated to enhance security by locking a device after a period of inactivity (Nair, [0276])

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nair et al (“Nair,” US 20200204541), Scott et al (“Scott,” US 20170289766)  in view of Robinson et al (“Robinson,” US 20190286806) and further in view of Tang et al (“Tang,” US 20190072410).  

Regarding claim 4, Nair, Scott and Robinson disclose the method of claim 3. 

However, in an analogous art, Tang discloses wherein the inactivity timer period begins at a last user action with the user equipment, 
a last active engagement with the user equipment, (Nair, [0048], describes a last active engagement with the device)
or a last-determined intent to engage with the user equipment.
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Tang with
the method and system of Nair, Scott and Robinson to include wherein the inactivity timer period begins at a last user action with the user equipment, a last active engagement with the user equipment, or a last-determined intent to engage with the user equipment.. One would have been motivated to define a time period of inactivity time (Nair, [0048]). 

Claims 5, 10-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nair et al (“Nair,” US 20200204541) in view of Scott et al (“Scott,” US 20170289766) and further in view of in view of Subbaramoo et al (“Subbaramoo,” US 20130316687).  

Regarding claim 5, Nair and Scott disclose the method of claim 1. 

However, in an analogous art, Subbaramoo discloses further comprising determining, based on inertial data of an inertial measurement unit (IMU) integral with the user equipment, a movement of the user equipment, (Subbaramoo, [0036], [0086], [0055]-[0056] & [0040] describes determining based on inertia data of an inertial measurement unit that is integral with the handset [user equipment], a movement of the handset [user equipment]) 
and wherein determining the potential disengagement is based on the determined movement, (Subbaramoo, [0036], [0086], [0055]-[0056] & [0040] describes wherein determining the potential disengagement is based on the determined movement)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Subbaramoo with the method and system of Nair and Scott to include further comprising determining, based on inertial data of an inertial measurement unit (IMU) integral with the user equipment, a movement of the user equipment, and wherein determining the potential disengagement is based on the determined movement.. One would have been motivated to detecting a motion of the device corresponding to a user placing the mobile device face down on a surface, and entering a non-active communication mode in response to the detected motion ([0005]). 

Regarding claim 10, Nair and Scott disclose the method of claim 1. 
Nair and Scott fail to explicitly disclose further comprising reducing an information state of the user equipment from a high-information state to an intermediate-information state or a low-information state.
However, in an analogous art, Subbaramoo discloses further comprising reducing an information state of the user equipment from a high-information state to an intermediate-information state or a low-information state (Subbaramoo, [0055], [0040], [0056] describes reducing an information state of the user equipment from a high information state to an intermediate information state to a low information state).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Subbaramoo with the method and system of Nair and Scott to include further comprising reducing an information state of the user equipment from a high-information state to an intermediate-information state or a low-information state.. One would have been motivated to reallocate resources previously used for higher quality communication (Subbaramoo, [0040]). 

Regarding claim 11, Nair, Scott and Subbaramoo disclose the method of claim 10. 
Subbaramoo discloses wherein reducing the information state is responsive to determining that the user is oriented or looking away from the user equipment (Subbaramoo, [0041]-[0042] & [0053] describes reducing the information state is responsive to determining that the user is oriented or looking away from the device)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Subbaramoo with the method and system of Nair and Scott to include wherein reducing the information state is responsive to determining that the user is oriented or looking away from the user equipment. One would have been motivated to reallocate resources previously used for higher quality communication (Subbaramoo, [0040]).

Regarding claim 12, Nair and Scott disclose the method of claim 1. 
Nair and Scott fail to explicitly disclose include further comprising determining, based on the radar data or later-received radar data, an intent to engage of a non-user or a presence of the non- user and, responsive to the determination of the intent to engage of the non-user or the presence of the non-user, ceasing to maintain the authenticated state
However, in an analogous art, Subbaramoo discloses further comprising determining, based on the radar data or later-received radar data, an intent to engage of a non-user or a presence of the non- user and, (Subbaramoo, [0054], [0093] & [0086] disclose determining based on the radar data, a presence of the non-user)
responsive to the determination of the intent to engage of the non-user or the presence of the non-user, ceasing to maintain the authenticated state, (Subbaramoo, [0054], [0093] & [0086] disclose responsive to the determination of the intent or the presence of the non-user ceasing to maintain the authenticated state)

effective filing date of the claimed invention to combine the teachings of Subbaramoo with the method and system of Nair and Scott to include further comprising determining, based on the radar data or later-received radar data, an intent to engage of a non-user or a presence of the non- user and, responsive to the determination of the intent to engage of the non-user or the presence of the non-user, ceasing to maintain the authenticated state. One would have been motivated to reallocate resources previously used for higher quality communication (Subbaramoo, [0040]).

Regarding claim 13, Nair, Scott and Subbaramoo disclose the method of claim 12. 
Scott further discloses further comprising returning to the authenticated state responsive to determining that the non-user is no longer present (Scott, [0083], [0085] & [0087] describe returning to the authenticated state responsive to determining that the non-user is absent)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Scott with
the method and system of Nair to include further comprising returning to the authenticated state responsive to determining that the non-user is no longer present. One would have been motivated to detect user presence and distance from a reference point and tailor an experience based on distance (Scott, [0016]).  

Regarding claim 14, Nair and Scott disclose the method of claim 13. 

However, in an analogous art, Subbaramoo disclose further comprising, responsive to the determination of the intent to engage of the non-user or the presence of the non-user, reducing an information state of the user equipment and, responsive to returning to the authenticated state, increasing the information state of the user equipment (Subbaramoo, [0055], [0040] & [0056] describes responsive to the determination of the intent to engage of the non-user reducing an information state of the device and returning to the authenticated state and increasing the information state of the device).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Subbaramoo with the method and system of Nair and Scott to include wherein the apparatus is further configured to reduce, responsive to a determination that the user is oriented or looking away from the apparatus, an information state of the apparatus from a high-information state to an intermediate-information state or a low-information state. One would have been motivated to reallocate resources previously used for higher quality communication (Subbaramoo, [0040]).

Regarding claim 15, Nair and Scott disclose the method of claim 14. 

However, in an analogous art, Subbaramoo discloses wherein increasing the information state of the user equipment presents information as presented prior to the reduction of the information state (Subbaramoo, [0055], [0040] & [0056] describes responsive to the determination of the intent to engage of the non-user reducing an information state of the device and returning to the authenticated state and increasing the information state of the device).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Subbaramoo with the method and system of Nair and Scott to include wherein increasing the information state of the user equipment presents information as presented prior to the reduction of the information state. One would have been motivated to reallocate resources previously used for higher quality communication (Subbaramoo, [0040]).
Regarding claim 19, Nair and Scott disclose the apparatus of claim 16. 
Nair and Scott fail to explicitly disclose wherein the apparatus is further configured to reduce, responsive to a determination that the user is oriented or looking away from the apparatus, an information state of the apparatus from a high-information state to an intermediate-information state or a low-information state.
However, in an analogous art, Subbaramoo discloses wherein the apparatus is further configured to reduce, responsive to a determination that the user is oriented or (Subbaramoo, [0055], [0040] & [0056] describes reducing an information state of the user equipment from a high information state to an intermediate information state to a low information state).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Subbaramoo with the method and system of Nair and Scott to include wherein the apparatus is further configured to reduce, responsive to a determination that the user is oriented or looking away from the apparatus, an information state of the apparatus from a high-information state to an intermediate-information state or a low-information state. One would have been motivated to reallocate resources previously used for higher quality communication (Subbaramoo, [0040]).


Claim 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nair et al (“Nair,” US 20200204541) in view of Scott et al (“Scott,” US 20170289766) and further in view of Gillian et al (“Gillian,” US 20170097413).  

Regarding claim 6, Nair and Scott disclose the method of claim 1. 
Nair and Scott fail to explicitly disclose wherein determining the passive engagement by the user with the user equipment is responsive to the determination of the potential disengagement and further comprising, prior to determining the passive 
However, in an analogous art, Gillian discloses wherein determining the passive engagement by the user with the user equipment is responsive to the determination of the potential disengagement and further comprising, prior to determining the passive engagement by the user, increasing a power state of a component of a radar system from which the radar data is received, (Gillian, [0100] & [0112], describes determining the passive engagement by the user of the user equipment in response to the determination of a disengagement and further comprising prior to determining the passive engagement by the user, increasing the power state of the component of the radar system)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Gillian with
the method and system of Nair and Scott to include wherein determining the passive engagement by the user with the user equipment is responsive to the determination of the potential disengagement and further comprising, prior to determining the passive engagement by the user, increasing a power state of a component of a radar system from which the radar data is received.. One would have been motivated to enable radar enabled sensor fusion (Gillian, [0026]). 

Regarding claim 17, Nair and Scott disclose the apparatus of claim 16. 
Nair and Scott fail to explicitly disclose wherein the determination of the passive engagement by the user with the apparatus is responsive to the determination of the 
However, in an analogous art, Gilliam discloses wherein the determination of the passive engagement by the user with the apparatus is responsive to the determination of the potential disengagement; (Gillian, [0100] & [0112], describes determining the passive engagement by the user of the user equipment in response to the determination of a disengagement and further comprising prior to determining the passive engagement by the user, increasing the power state of the component of the radar system)
and the apparatus further configured to, prior to the determination of the passive engagement by the user, increase a power state of a component of a radar system from which the radar data is received (Gillian, [0100] & [0112], describes determining the passive engagement by the user of the user equipment in response to the determination of a disengagement and further comprising prior to determining the passive engagement by the user, increasing the power state of the component of the radar system)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Gilliam with
the method and system of Nair and Scott to include wherein the determination of the passive engagement by the user with the apparatus is responsive to the determination of the potential disengagement; and the apparatus further configured to, prior to the determination of the passive engagement by the user, increase a power state of a .

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nair et al (“Nair,” US 20200204541) in view of Scott et al (“Scott,” US 20170289766) and further in view of Prokhorov et al (“Prokhorov,” US 20100215254). 

Regarding claim 9, Nair and Scott disclose the method of claim 1. 
Nair and Scott fail to explicitly disclose wherein determining passive engagement by the user of the user equipment determines, based on the radar data, that the user is within two meters of the user equipment.
However, in an analogous art, Prokhorov discloses wherein determining passive engagement by the user of the user equipment determines, based on the radar data, that the user is within two meters of the user equipment (Prokhorov, [0017] describes based on radar data that the user is within two meters of the device)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Prokhorov with
the method and system of Nair and Scott to include wherein determining passive engagement by the user of the user equipment determines, based on the radar data, that the user is within two meters of the user equipment. One would have been motivated to classifying objects that have self-learning capabilities (Prokhorov, [0001]). 

Regarding claim 18, Nair and Scott disclose the apparatus of claim 16. 

However, in an analogous art, Prokhorov disclose wherein the apparatus is configured to, in determining passive engagement by the user with the apparatus, determine, based on the radar data, that the user is within two meters of the apparatus, (Prokhorov, [0017] describes based on radar data that the user is within two meters of the device)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Prokhorov with
the method and system of Nair and Scott to include wherein the apparatus is configured to, in determining passive engagement by the user with the apparatus, determine, based on the radar data, that the user is within two meters of the apparatus. One would have been motivated to classifying objects that have self-learning capabilities (Prokhorov, [0001]).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J WILCOX whose telephone number is (571)270-3774. The examiner can normally be reached M-F: 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T. Pham can be reached on (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAMES J WILCOX/Examiner, Art Unit 2439    


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439